Howell, J.
Appellant was sued as endorser of a note, on which judgment, confirming a default, was rendered against him, upon evidence in the record, consisting of the note, protest and notices of protest.
He has assigned no error nor furnished a brief.
Plaintiff, in his brief, asks for the affirmance of the judgment, with damages for a frivolous appeal.
Having filed no answer to the appeal, as required by Art. 890 C. P., no damages can be awarded. Counsel’s brief is not considered an answer, 4 A. 150; 5 A. 146; 8 A. 73.
Judgment affirmed, with costs.